           Case 5:21-cr-00129-C Document 1 Filed 05/18/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA                          FILED
                                                                                MAY 1 8 2021
UNITED STATES OF AMERICA,                                               CARMELiTA REEDER SHINN, CLERK
                                                                    as. DIST.

                    Plaintiff,

             -vs-                                       No.
                                                              CR 21-129 C
NICKLUS COLE SWEET,                                     Violations: 18 U.S.C. § 922(g)(1)
                                                                    26 U.S.C. § 5861(d)
                    Defendant.                                      18 U.S.C. § 924(d)
                                                                     26 U.S.C. § 5872
                                                                     28 U.S.C. § 2461(c)

                                  INDICTMENT


The Federal Grand Jury charges:

                                       COUNT 1
                          (Felon in Possession of Firearms)

      On or about April 3, 2021, within the Western District of Oklahoma,

                              NICKLUS COLE SWEET,                   -

with knowledge that he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, knowingly possessed firearms, that is:

             1.     a Ruger, model 22/45 Mark III, .22 LR caliber pistol, bearing serial
                    number 275-38740;

             2.     a Browning, model 1911-22, .22 LR caliber pistol, bearing serial
                    number 1EZX04903;

             3.     a Ruger, model SR9C, 9mm Luger caliber pistol bearing serial
                    number 334-70719; and

             4.     a Taurus, model 85, .38 Special caliber revolver, bearing serial
                    number KA53709;
             Case 5:21-cr-00129-C Document 1 Filed 05/18/21 Page 2 of 3




 which were in and affecting interstate commerce in that said firearms had previously

 crossed state lines to reach the state of Oklahoma.

        All in violation of Title 18, United States Code, Section 922(g)(1), the penalty for

 which is found at Title 18, United States Code, Section 924(a)(2).

                                          COUNT 2
                       (Possession of an Unregistered Firearm - Silencer)

        On or about April 3,2021, in the Western District of Oklahoma,

                                   NICKLUS COLE SWEET


 knowingly possessed a homemade silencer, which was not registered to defendant in the

 National Firearms Registration and Transfer Record.

        All in violation of Title 26, United States Code, Section 5861(d), the penalty for

 which is found at Title 26, United States Code, Section 5871.

                                      FORFEITURE


        The allegations contained in this Indictment are hereby re-alleged and incorporated

for the purpose of alleging forfeiture.

        Upon conviction of any offense alleged in Counts 1 and 2 of this Indictment,

NICKLUS COLE SWEET shall forfeit to the United States any and all firearms and

ammunition involved in the commission ofthe offense. The property subject to forfeiture

includes, but is not limited to:

               1.     a Ruger, model 22/45 Mark III, .22 LR caliber pistol, bearing serial
                      number 275-38740;

               2.     a Browning, model 1911-22, .22 LR caliber pistol, bearing serial
                      number 1EZX04903;
           Case 5:21-cr-00129-C Document 1 Filed 05/18/21 Page 3 of 3




             3.     a Ruger, model SR9C, 9mm Luger caliber pistol bearing serial
                    number 334-70719; and

             4.     a Taurus, model 85, .38 Special caliber revolver, bearing serial
                    number ICA53709;

             5.     a homemade silencer; and

             6.     any and all ammunition and magazines not specifically listed.

      All pursuant to Title 18, United States Code, Section 924(d), Title 26, United States

Code, Section 5872, and Title 28, United States Code, Section 2461(c).

                                         A TRUE BILL:




                                         FORLPLRSON OF THE GRAND JURY

ROBERT J. TROESTER
Acting United States Attorney



STANUEY J. WEST
Assistant United States Attorney
